Warner, Judge.
1. This was a rule against the sheriff, calling on him to show cause why he had not made the money on certain distress-warrants placed in his hands, issued by a Justice of the *361Peace, to enforce a factor’s lien under the 1977th section of the Code, the amount of each being less than $100 00. The Court refused to grant the rule against the sheriff, on the ground that the Superior Court had no jurisdiction to rule the sheriff on such claims. Under the Constitution, the Superior Court has concurrent jurisdiction with the Justices’ Courts in all civil cases where the amount of the debt claimed is less than $100 00.
2. By the provisions of the Act of 1870, when an execution has been issued by a Justice of the Peace to enforce a factor’s lien for a sum less than $100 00, the same may be levied by any sheriff of this State, or bailiff, on the property of the defendant subject to such lien; and when placed in the hands of the sheriff, he may be ruled in the Superior Court for his neglect of duty in failing to execute the same.
Judgment reversed.